Title: From James Madison to Richard Cutts, 24 February 1818
From: Madison, James
To: Cutts, Richard


Dear Sir
Montpellier Feby. 24. 1818
I recd. yesterday your favor of the 20th. Eddins has not yet recd. the pattern of a Rifle Stock. The information is very acceptable that the option is afforded him; and not less so that if his fund of Walnut should not hold out, it will be no disappointment to the ordnance Dept. He will soon be able to judge of this point; and to send down to Fredg. his first delivery. If I am not mistaken, the Stocks will be found the best ever recd. being of the true old, field Walnut, and remarkably close grained and tough. I wish the Dept may always find a plentiful supply of such; tho’ I am at a loss to conjecture how it can well happen, and am ready to suspect, that trees of forest growth must pass under the name of old field or pasture trees. In new Countries the former only not the latter exist, and in the old settlements the latter must be so deficient or so scattered as to render an extensive supply in a manner impossible. I have a curiosity to know the sources from which the supplies are expected. Ask Col: Bomford as an obiter question.
Having been drawn into an unavoidable correspondence with Mr. Gideon on a subject of some delicacy, I have found it necessary to wind it up with the inclosed letter which I leave open for your perusal, with a request, that it may be sealed & conveyed to him. Will you be so good as to find out if you can whether the [sic] acquiesces in my opinion as to a publication of the two pamphlets in the same volumes with the Federalist; or adheres to his own. In the latter case, I may perhaps correct in mine some of the errors which happened in transcribing it, or in putting it to the Press.
My mother, notwithstanding her great age, being in her 88th. year, and the severity of her indisposition, seems to be in a fair way of slowly recovering her usual health. She is not able however as yet to get home; owing partly to bad roads and bad weather.
Remember me affecy. to your domestic circle, and to Judge Todd, whom I have apprized of our confidence in the promised gratification of possessing him for a while on his return Westward. I see a reform of the Judiciary is brought before Congress. Is there a prospect of a proper result? It is impossible that the present system, can long resist the solid & cogent objections to it. Yrs truly
James Madison
